 In the Matter of NEW YORK HANDKERCHIEF MANUFACTURING Co.andINTERNATIONAL LADIES GARMENT WORKERS UNION LOCAL No. 76Case No..C-941.Decided October 26, 1939Handkerchief Manufacturing Industry-Interference, Restraint, and Coercion:anti-union statements ; inquiries as to the union preferences of employees ; cam-paign designedto keep employees from voting in an election directed by theBoard under belief that if less than a majority of the employees voted in theelection, Board would be powerless to certify theUnion-Collective Bargaining:refusal to bargain following certification of the Union by the Board admittedby the respondent ; contention that refusal was justified inasmuch as less thana majority of the employees had participated in the election upon which certifica-tionwas based, held to be without merit particularly since insubstantial par-ticipation in election was attributable to respondent's unfair labor practices ;respondent ordered, upon request, to bargain with UnionDiscrimination:as totenure and terms of employment ; discharge for union membership and activityand for activity on behalf of committee held to be a labor organization ; chargesof, sustained as to 11 employees, dismissed as to14-Reinstatement Ordered:employees discharged and laid off for union membership and activity andactivity on behalf of committee held to be a labor organization-BackPay:computation of : Act does not require Board to consider the efforts of anemployee to secure other employment in ; awarded employees discharged ordiscriminated against because of union membership and activity or activity onbehalf of committee held to be a labor organization ; granted to employee whoobtained position withWorks Progress Administration following lay-off athigher monthly salary, only up to time he received this position since he hadtestified that he did not want his job back with the respondent at the samesalary; granted to employee who testified she did not desire to return torespondent's employ from date of lay-off to date of hearing; monies receivedby employees for work performed upon Federal, State, county, municipal, orother work-relief projects to be deducted and paid over to agency which suppliedfunds for saidprojects-Complaint:dismissed as to 14 employees found not tohave been discriminated against.Mr. Stephen M. Reynolds,for the Board.Mr. Charles L. Cohns,of. Chicago, Ill., for the respondent.Mr. Harold W. Schwartz,of Chicago, Ill., for the Union.Mr. Theodore W. Kheel,of counsel to the Board.16 N. L. R. B., No. 55.532 NEW YORK HANDKERCHIEFMANUFACTURING COMPANY 533DECISIONANDORDERSTATEMENT OF THECASEUpon charges and amended charges duly filed by InternationalLadies Garment Workers Union on behalf of Local No. 76,1 hereincalled the Union, the National Labor Relations Board, herein calledthe Board, by the Acting Regional Director for the Thirteenth Region(Chicago, Illinois), issued its complaint, dated June 24, 1938, againstNew York Handkerchief Manufacturing Company,2 Chicago, Illinois,herein called the respondent, alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1), (3), and (5) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.Copies of the complaint and a notice ofhearing were duly served upon the respondent and the Union.The complaint, as amended, alleged, in substance that although theUnion had been certified by the Board as the representative of amajority of the employees in an appropriate unit for the purposes ofcollective bargaining, the respondent had refused to bargain collec-tively with the Union ; that the respondent had discharged and re-fused to reinstate 12. named employees because they had joined andassisted the Union; that the respondent had caused 13 named em-ployees to work a fewer number of days than other employees doingsimilar work because they had joined and assisted the Union; andthat the respondent, by the above acts and by other acts, interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.The respondent, by itsanswer and amendment to the answer, filed on June 29 and July 6,1938, respectively, admitted certain allegations as to its business, butdenied that it had engaged in or was engaging in the alleged unfairlabor practices.Pursuant to notice, a hearing was held in Chicago, Illinois, fromJune 30 through July 8, 1938, before Herbert Wenzel, the TrialExaminer duly designated by the Board.The Board, the respondent,and the Union were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.On the day preceding the hearing, counsel for the re-'At the commencement of the hearing,the title was amended to include the wordsLocal No. 76.2 Incorrectly designated in the pleadings as New York Handkerchief Manufacturing Co. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent filed a motion for a continuance with the Regional Directorand renewed this motion at the commencement of the hearing.TheTrial Examiner denied these motions.On the second day of thehearing, counsel for the Board moved to add the names of MadgeBramblett and Anna Walker to the complaint as employees allegedlydiscriminated against.In granting this motion, the Trial Examinerruled that the respondent should receive the requisite 5 days in whichto prepare its defense as to these two employees.3During the hear-ing, the Trial Examiner made various rulings on other motions andobjections to the admission of evidence.The Board has reviewed allthe rulings and finds that no prejudicial errors were committed.Therulings are hereby affirmed.On September 15, 1938, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon all the parties, inwhich he found that the respondent had engaged in unfair laborpracticeswithin the meaning of Section 8 (1), (3), and (5) andSection 2 (6) and (7) of the Act, and recommended that the re-spondent cease and desist from its unfair labor practices, offer toreinstate 13 named employees alleged in the complaint to have beendiscriminated against, refrain from further discriminating against5 named employees in regard to the number of hours and days ofemployment, as alleged in the complaint, and make whole all saidemployees for any losses of pay suffered by reason of the discrimina-tion.On September 29, 1938, the respondent filed exceptions to therulings and findings of the Trial Examiner.Pursuant to notice,a hearing was held before the Board on June 15, 1939, in Washington,D. C., for the purpose of oral argument.Only the respondent ap-peared and was represented by counsel.The respondent requestedand was given until June 23, 1939, to file a brief.This privilegewas also granted to the Union and both parties availed themselvesof this privilege.The Board has considered the briefs filed by theparties and the exceptions of the respondent.Except as they areconsistent with the findings of fact and conclusions of law madebelow, we find the exceptions to the Intermediate Report to bewithout merit.Upon the entire record in the case, the Board makes the following:FINDINGS .OF FACTI.THE BUSINESSOF THERESPONDENTThe respondent is an Illinois corporation engaged in the manu-facture and sale of handkerchiefs.Its offices and only plant areCounsel for Board withheld the introduction of any testimony in behalf of theseemployees until the requisite 5 days had elapsed. NEW YORK HANDKERCHIEF MANUFACTURING COMPANY 535located in Chicago, Illinois.Plain white handkerchiefs, which retailat from two for 5 cents to three for 10 cents, are its principal prod-ucts.It also makes bandannas, color-woven border, satin stripe,print, and some linen handkerchiefs.The respondent's annualvolume of sales is approximately $1,000,000.00.Seventy-five per centof this amount is received from the sale of merchandise shipped toplaces outside the State of Illinois.All of its raw materials, con-sisting of cotton piece goods and thread, are shipped to the respond-ent's plant from places outside the State of Illinois.Approximately$800,000.00 annually is expended for raw materials.The respondentengages between 250 and 350 employees depending upon the seasonalfluctuations of its business.II.THE ORGANIZATION INVOLVEDInternational Ladies GarmentWorkers Union,, Local No. 76, is,a labor organization admitting to its membership all production andmaintenance employees of the respondent, excluding office workersand supervisory employees.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionThe respondent's employees consist mainly of colored women.TheUnion began to organize them in September 1937. On November 16,1937, the Union wrote to the respondent to arrange for negotiations.The respondent declined and on November 24, 1937, the Union filedwith the Board a petition for an investigation and certification ofrepresentatives.One morning, about 10 days after the petition had been filed, JackMeiselman, the respondent's secretary, called a meeting of the em-ployees and addressed them for the ensuing 30 minutes.Approxi-mately 300 employees were present.This was the first generalmeeting of employees in many years and they were paid for thetime it consumed.Meiselman testified that he called this meetingto find out "if the girls wanted a company union, an outside union,or if they wanted to be left alone."He had received a letter "fromtheNational Labor Board . . requesting an interview" and hewanted this information "so as to know how to operate."Concerning the extent of his efforts to accomplish the allegedpurpose for which he called the meeting, Meiselman gave the follow-ing testimony on direct examination :Q. All right.Will you tell us as near as you can recall whatyou said that morning?A. (MEISELMAN.) I said, Girls, you are all over twenty-oneI believe and you ought to know what you want to do. It is not247333-40-vol. 16-35 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDmy purpose at all to tell you what you should do, but I havebrought you up here to explain a few things, also to find outwhether you girls wanted your own bunch together or whetheryou wanted an outside bunch, or whether you wanted to be leftalone.Q. Did anybody answer that question?A. Not at that time.Q. At any time during the talk did anybody answer thatquestion?A. I remember that, yes. I said, now, what do you girls want?Nothing was said, therefore, I took it to mean that they weresatisfied.According to his testimony he did not ask any other questionsdesigned to secure from the girls an admission of preference for oragainst union organization. In this, respect, his testimony stands inmarked contrast to the testimony of Ruth Harris and other employeeswho heard the speech. She attributed the following to him : "Allthe girls that are for me raise your hand."Only some of the girlsraised their hands. "All those that are not for me raise your hands."No hands were raised. "See, they are rats, I know there are girlshere that belong to the Union, several of them of course, I couldspit on them."From an inquiry into the union preferences of the respondent'semployees, the speech veered into a discussion of wages and hours.Meiselman began this portion of his speech by tracing the historyof the respondent and his connections with it.He explained thathe worked long hours and had started from a lowly position.Heindicated certain girls who were earning "good salaries." "I citedinstances in practically every department where the girl who workedmade anywheres from $12.00 to $20.00 a week, and then I said thegirls who don't make that it is their own fault."He concluded bysaying, "Now, let's all get back to work together, let's watch ourwork and we will have a better 1938. I will do my share and youdo your share."In addition, witnesses for the Board testified that Meiselmanmade many other anti-union remarks during the course of his speech.They testified that he denounced the Union, suggesting that it wasonly interested in dues, and that the organizers for the Union wouldnot walk down the street with colored girls.He inquired, "Areyou going to let outsiders come in and break up our happy home?"He advised employees to come to him if they wanted any informa-tion about the Union.He added, "This is my business and thereis no one going to run it for me" but if the girls would "stick" withhim, he would make 1938 a better year. NEW YORK HANDKERCHIEF MANUFACTURING COMPANY 537From all the testimony we are satisfied that in addition to theremarks Meiselman admitted, he also made the statements attributedto him above.Our finding is supported by further acts of hostilitywhich Meiselman later displayed toward the Union together withfurther testimony which unmistakably reveals Meiselman's unre-liability as a witness.Meiselman maintained that he had not made any independentattempts, aside from his speech, to discover the union preferenceof the employees.But he admitted that "sometimes" he asked em-ployees if they were members of the Union.He recalled, distinctly,that he had questioned Fanny Echols about her membership in theUnion.When Echols admitted membership, he merely said to her,according to his testimony, "You know what you are doing." Echolsgave a different version.She testified that she was asked by herforelady if she was a member of the Union. She replied that it wasnone of the forelady's business.Shortly thereafter, Meiselman cameto her and said, "Fanny, they tell me they have your name downthere as a member of the Union. Do you think I would pay youunion wages? If I have to pay union wages, I will hire all whitegirls.That is why I kept you, you damn fool." Later, Meiselmantold her, "You wait until you start to pay dues and you will see,what will happen."Other witnesses testified to similar conversations with Meiselmanoccurring at times from the inception of the Union to the date ofhearing.These conversations included vigorous anti-union state-ments as well as inquiries into the union affiliation of the employees.We find that Meiselman made these anti-union statements and ques-tioned employees about their membership in the Union. In arrivingat this conclusion, we have taken into account his admission thathe questioned Echols specifically and other employees "sometimes"about their union membership, his aversion for the Union, and hisunreliable testimony in other respects.We have mentioned above that the Union filed a petition for aninvestigation and certification of representatives.After a hearingon this petition, in which the Union and the respondent participated,the Board issued a Direction of Election.4This election was heldon March 24, 1938. Two days before the election, the respondentfiled with the United States Circuit Court of Appeals for the SeventhCircuit a petition seeking to review the Board's Direction of Elec-tion and requesting, pending a determination of the petition forreview, a restraining order enjoining the Board from proceeding4Matter of New York Handkerchief CompanyandInternational Ladies Garment WorkersUnion,Local No.76, 5 N. L. R. B. 703. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the election.The Circuit Court denied the request for injunc-tive relief,pendente lite,on March 23, 1938.5Although approximately 225 employees were eligible to vote inthe election,only 59 participated.The complaint charged that dur-ing,, the election,the "respondent did exercise surveillance over thepolling place of said election,did threaten its employees with theloss of their jobs in the eventthat theyexercised their right to votein said election,did urge and warn its employees not to vote in saidelection,and by other acts did discourage employees from votingin said election and did interfere with the conduct of said electionby the agents of the Board."As the employees emerged from work on March 23,1938, theevening preceding'the election,Mary Redmond, an organizer forthe Union,gave them sample ballots and advised them to vote forthe Union.Bessie Rollins, an employee, testified that the next morn-ing,Meiselman asked her to tell him what Redmond had said toher.Rollins explained that she had been given a sample ballot andtold to vote for the Union.Meiselman then said,"Don't vote.Youdon't have to vote.If I can keep 100 girls from going down thereand voting,there won't be anything to it and they will leave usalone and won't bother us any more."Meiselman did not specifi-cally deny this testimony.For reasons which appear below, wefind that Meiselman made this statement.A petition was circulated among the respondent's employees onthe morning of the election.This petition stated,'in substance, that"the girls were satisfied with wages and conditions and begged thatthe officers and officials would do something to protect them from'outside interference."ErnestineWalker,an employee,claimedcoauthorship of the petition with another employee.The petition was circulated with the express approval of severalforeladies7and the acquiescence of others.Meiselman was presentduring the entire time that the petition was in evidence around theplant.At one point, he stopped the girls who were carrying thepetition,read it, and then permitted them to continue.For themost'part,the petition was circulated by a committee of four girls.Only one,of these girls secured permission to take the petitionaround.The others accompanied her in violationof a company'rulewhich'prohibited employees from leaving their places withoutpermission.Although this committee spent about an hour in cir-.6 The petition for review was dismissed as "premature" on May 27,1938, pursuant tostipulation between the parties.6 This account of the contents of the petition is taken from Meiselman's testimony. Itcompares,substantially,with the testimony of witnesses who signed the petition.Thepetition was delivered to Meiselman but the respondent did not introduce it into evidence.7 Sometimes referred to as eoorladies. NEW YORK HANDKERCHIEF MANUFACTURING COMPANY 539culating the petition, no steps were taken to stop the girls who hadnot obtained permission or to reprimand them for violating thecompany rule.Two foreladies testified that they had taken noaction against these girls because Meiselman was present while thepetition was circulated.Six girls, employed as pressers, testified that the petition hadbeen presented to them for signature by Bessie Marshall, the foreladyin charge of the pressers.Although this was denied by Marshall,we credit the testimony of these witnesses.We are impressed by thecorroborative character of their testimony as well as the fact that therespondent acquiesced in the circulation of the petition.Several employees who were hesitant about signing the petitiongathered in the washroom for discussion.While they were consider-ing the proper course to pursue, Thelma Lewis, an employee who,we find below, acted for the respondent in discouraging employeesfrom voting in the election, entered the washroom.The girls im-mediately accused her of originating the petition.She denied thisbut averred that Meiselman instigated the petition and had said,"Whoever didn't sign that list wasn't going to work for him nomore."Although Lewis took the stand, she did not deny this testi-mony.Nor did Meiselman specifically deny that he had so instructed.Lewis.From the facts and circumstances set forth in the record, wefind that she spoke to the girls as related above in accordance withMeisel man's instructions.The evidence does not show that the respondent initiated the peti-tion.It is clear, however, that Meiselman knew of and acquiescedin its circulation, that several foreladies approved of its circulation,and that Bessie Marshall, a forelady, circulated the petition amongthe pressers in her charge.Certain employees who had signed the petition were advised byBessieMarshall and Thelma Lewis that it was not necessary forthem to participate in the election since the petition was equivalentto a vote against the Union.The election was held in a vacant store several blocks from therespondent's plant.The employees voted between 4: 30 and 6:00o'clock after the respondent's plant had closed for the day.Duringmost of this time, Thelma Lewis and four other employees were sta-tioned in front of the polling place.Lewis ascribed her prolongedpresence to her curiosity concerning the activities of the Union whichshe had been asked to join. She denied having spoken to anyemployees aside from those girls who were with her.Other em-ployees testified that Lewis and her friends had advised them, as theycame up to vote, not to take part in the election if they intended tovote "No," that is, against the Union. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDMeiselman left the plant at about 4: 45 o'clock. Shortly there-after,he appeared at the polling place.He had set out in hisautomobile, he alleged, to visit a customer. "When I got to HalstedStreet I was stopped behind a street car and as I turned to my left,I saw a couple of my girls standing outside of what I now knowis the polling place."A representative of the Board immediatelyadvised him that he had no right to be within the neutral zone.Meiselman engaged this representative in a conversation.Presently,he observed Thelma Lewis.According to Meiselman, he said to her,"Thelma, what are you doing here, come on." "I hustled her intothe car and told her she had no right to be there and pulled her away,and I got her up to the corner and I told her to move along."Meiselman was asked to explain why he had not taken along any ofLewis' companions.He replied, "I didn't handle that-I don't knowwhat they did. I don't know what happened to them."Lewis did not "move' along" but returned immediately to thepolling place.Despite the warning given him by the representativeof the Board, Meiselman also returned a second time, allegedly "tofind out whether we would be allowed to see the counting of theballots."Although he again observed Lewis standing in front ofthe polling place, he took no steps to make her leave.He was askedabout this inconsistency in his conduct by the Board's attorney andtestified as follows :Q. (By Mr. REYNOLDS.) She had disregarded your instruc-tions and come back?A. After 4:30 I can hardly tell a girl what to do.Q.Well, how did you happen to tell her the first time.A. I didn't like the thought of her standing there, I wantedher out of there.Q.Why didn't you like the thought of her standing there?A.We didn't want to have-We didn't-I didn't want any ofmy employees-I didn't want that girl hanging around the frontthere.'We cannot attach any credence to Meiselman's testimony since itis replete with inconsistencies.He testified, with apparent difficulty,that he did not like the thought of Lewis standing in front of thepolling place because lie did not want her "hanging around thefront there."He allegedly told her that she had "no right" to beat the polls and to "move along." If Lewis occupied a position nodifferent than other employees and Meiselman did, in fact, tell herthat she had "no right" to be at the polling place, then he committeda gross violation of the Act. It is apparent, of course, that Lewiswas not an ordinary employee and that Meiselman did not tell her NEW YORK HANDKERCHIEF MANUFACTURING COMPANY 541to "move along."For Lewis immediately returned to the polls andcontinued to pursue the same activities in which she was engagedbefore Meiselman had taken her away.Moreover, when Meiselmanreturned a second time, he made no further attempt to have herleave or to reprimand her for disobeying his orders.To explain thisparadox,Meiselman said that he could not be expected to tell anemployee what to do after 4: 30 o'clock.But his previous testimony,taken at its face value, indicates that he had instructed Lewis to leavethe polling place after 4: 30 o'clock.From all the facts in the case, we find that Meiselman instructedLewis and through her the other girls to station themselves in frontof the polling place and dissuade the employees from participatingin the election and that these girls acted in accordance with hisinstructions.We do not credit Lewis' denial that she had attemptedto persuade the employees to refrain from voting.Not only was Meiselman present in the vicinity of the pollingplace, but his two brothers Meyer Meiselman and Maurice Meiselman,both officers of the respondent, his nephew Seymour Weiss, employedby the respondent, and Michael Cosentina, a foreman, were alsopresent.These persons, Thelma Lewis, and the girls with her, at onetime congregated across the street from the polling place.Theyremained there for about 10 or 15 minutes before they were told by apoliceman to move on.A number of the employees testified that at the time of the lay-offs which followed the election," they were berated for having voted.Frances Ellington and Limmie Edwards testified that Bessie Mar-shall, their forelady, informed them when they were laid off thatthe respondent did not have any work for "voters."Martha Evanstestified that Marshall said, "But I told you girls to stay away fromthe voting poll."Madge Bramblett was approached by Meiselmanabout 3 days after the election and told, "Madge, after all I havetalked to you to change your mind about voting for the Union, youwent ahead right on and voted the Union."He added that he knewshe had voted in the election since he had instructed three girls tovote for him.We credit the testimony of these witnesses.B. Conclusions with respect to interference, restraint, and coercionWe have described the respondent's relations with the Union fromits inception in September 1937.They reveal a persistent campaign,waged mainly by Meiselman, to frustrate the growth and develop-ment of the Union. This campaign was initiated by Meiselman'sspeech to the employees in December 1937, shortly after the Unionhad sought recognition and had filed a petition with the Board for8See SectionC, infra. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDan investigation and certification of representatives.As we havefound above,Meiselman used the speech to question the employeesregarding their preference and membership in the Union, to beratethose employees who failed to admit their membershipin the Union,to denounce the Union as an organization interested only in collect-ing dues from the employees,to disparage the organizers of theUnion as persons who would not associate with colored girls, tothreaten the employees who continued their membership in theUnion, to plead with them not "to let outsiders come in and breakup our happy home?" and to hold out the promise of a better yearif the employees remained loyal.In addition,Meiselman presentedarguments to prove to the employeesthatitwas unnecessary forthem to belong to the Union.He pointed out girls who were earning"good salaries"and he cited himself as an example of a person whohad, through diligent effort and long hours,risen from a lowly posi-tion in the plant.During the ensuing months,Meiselman pursued the same tacticsin conversations with individual employees.He continued to ques-tion them about their affiliation with the Union and to reprimandthem if they admitted or failed to admit that they were membersof the Union.He included in these conversations vigorous anti-union statements as well as inquiries into the union membership ofthe employees.Nor did the respondent's activities cease after the Board haddirected an election to determine whether the Union represented amajority of the respondent's employees in an appropriate unit.Therespondent now opposed the election.Its opposition first took theform of an attempt to restrain the Board from proceeding withthe election.When this effort failed,it engaged in a plan designedto prevent employee participation in the election.The record indi-cates that this plan was based upon the belief that the Board couldnot certify the Union if less than a majority of the employees tookpart in the election.Meiselman gave verbal expression to this beliefin his conversation with Bessie Rollins wherein he said,inter alia,"If I can keep 100 girls from going down there and voting, therewon't be anything to it and they will leave us alone and won'tbother us any more."It found tacit expression in all the activitiesin which the respondent indulged.The respondent did not try toinduce the employees to vote against the Union.Itwarned andthreatened employees against voting at all.Employees were advisedthat if they had signed the petition,itwas not necessary for themto vote.Lewis and several other girls,acting for the respondent,stood in front of the polls and told the girls not to vote if theyfavored the respondent.Meiselman, his two brothers,a nephew, anda foreman stationed themselves across the street, from the polls. NEW YORK HANDKERCHIEF MANUFACTURING COMPANY 543We find that their presence was intended to and did have the effectof restraining the employees from voting in the election.Followingthe election, many employees who voted were laid off or discharged.They were told that the respondent did not have any work for"voters."The campaign to keep employees from voting was markedly effec-tive.This is best judged by the results of the election.Althoughapproximately 225 employees were eligible to vote in the election,only 59 employees, or less than 25 per cent, participated.All butthree of these employees voted for the Union.°We can appreciatethe potency of the respondent's efforts to prevent employees fromvoting when we consider the nature of our experience in conductingelections.In the 13-month period from June 1, 1938, to July 1,1939,we held 323 elections. In all but 11, a majority of the em-ployees involved in each election participated.1°Our experiencehas also shown that as a rule 90 per cent of all workers eligible tovote in Board elections actually cast ballots.We find that by questioning, warning, threatening, and intimidating employees with respect to their membership in the Union, byacquiescing and assisting in the circulating of the anti-union petitiondescribed above, and by its campaign to prevent employees fromparticipating in the election, the respondent has interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed by Section 7 of the Act.C. The refusalto bargainOn June 1, 1939, the Board issued a Decision and Certification"of the Union as the exclusive representative of the production andmaintenance employees of the respondent, excluding clerical andsupervisory employees.This Decision and Certification followedthe results of the election, hereinbefore described, in which 59employees, out of an approximate 225 eligible, took part.Fifty-sixof the 59 cast their ballots for the Union to give it a substantialmajority of those employees who participated.Immediately following the issuance of this Decision and Certifi-cation, the Union communicated with the respondent by letter, re-questing it to fix a date on which the Union and the respondentcouldmeet to begin collective bargaining.This letter was notanswered.On June 2 and again on June 3, a representative of theO According to the testimony of Madge Bramblett,Meiselman told her that he *hadinstructed three girls to vote in the election for the respondent.10 Of the 11 elections in which less than a majority participated, 7 involved steamshipcompanies with the attendant difficulties in conducting the elections.11Matter ofNew York Handkerchief CompanyandInternational Ladies Garment WorkersUnion,Local No.76, 7 N.L. R. B. 624. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion attempted to meet with', Meiselman. - On both occasions, Mei-selman refused to see the union representative.Again on June 16,1938, the Union wrote to the respondent and again no answer wasmade to its letter.These facts were admitted by the respondent in its answer. Itdid not deny that it had refused to bargain collectively after theUnion had been certified byi the Board.The respondent contended,however, that the Board was not empowered to certify the Unionsince less than a majority participated in the election 12We have had occasion to give extended analysis to this argumentadvanced by the respondent. InMatter of R. C. A. ManufacturingCompany, Inc.andUnited Electrical c6 Radio Workers of America,-we directed an election between the Employees' Committee Unionand the United Electrical and Radio Workers of America.Beforethe election was held, the Employees' Committee Union decided toboycott the election and proceeded to engage in a campaign designedto discourage participation in the election.As a result of thesetactics, only 3,163 employees voted out of a. total number of 9,752employees eligible to participate in the election.An overwhelmingmajority of those employees who voted designated the United Elec-trical and Radio Workers of America.Upon the basis of this result,we certified the United Electrical and Radio Workers of America asthe exclusive representative of the employees.In this case, we discussed the possible interpretations to whichSection 9 (a) of the Act was subject. This section provides that"Representatives designated or selected for the purposes of collectivebargaining by the majority of the employees in a unit appropriate forsuch purposes, shall be the exclusive representative of all the em-ployees in such unit. . ."We noted that "majority of the employees"might mean (1) a majority of those eligible to vote, (2) a majorityof those who voted providing a majority of those eligible to voteparticipated in the election, and (3) a majority of those who voted12 It also argued (1) that no question concerning representation existed, which it madeby stating there was no "labor dispute," (2) that the Board had no authority to directan election because the Union did not represent a majority of the employees, and (3)that the Board had no authority to direct an election since the Union did not representany employees.We find these three reasons to be without merit.A question concerningrepresentation had arisen as a result of the respondent's refusal to bargain with theUnion and the Union introduced sufficient proof of adherence to entitle it to an election.Had it not been designated by a majority in the election which we directed, we wouldhave dismissed the petition.13 2 N. L. R. B. 159. See alsoMatter of American Hawaiian Steamship CompanyandGatemen,Watchmen and MiscellaneousWaterfrontnationalLongshoremen's Association,2N. L. R. B. 195;Matter of WilliamsDimond dCompany, et al.andPort Watchmen, Local No.137, 2 N. L. R. B. 859;Matter of CharlesCushman Shoe Company, at al.andUnited Shoe Workers of America, 2 N.L. R. B. 1015,1034; .Matter ofDahlstrom MetallicDoor CompanyandUnitedElectrical,Radio &Machine Workers of America,Local No. 307, 11N. L. R. B. 408. NEW YORKHANDKERCFIIEF MANUFACTURING COMPANY 545even though less than a majority of those eligible to vote took partin the election.We gave thorough consideration to the various interpretations.In adopting the third interpretation, we observed,inter alia,that acontrary interpretation would place a premium on the tactics em-ployed by the Employees' Committee Union to defeat the very pur-poses of the Act. In anobiter dictumstatement we said, "Employerscould adopt a similar strategy and thereby deprive their employeesof representation for collective bargaining."In the instant case we have fully considered the strategy, used bythe respondent to prevent its employees from voting in the election.We have found that this strategy accomplished its purpose.We havealso found that the activities pursued by the respondent constituteda gross form of interference with, restraint, and coercion of its em-ployees in the exercise of the rights guaranteed by the Act. If wewere obliged to hold that the election was inconclusive, then therespondent, through the violation of another section of the Act, wouldhave succeeded in upsetting the machinery which the Act providesfor an investigation and certification of representatives.The con-tention of the respondent herein is plainly untenable.We find, at all times since June 2, 1938, the respondent has refusedto bargain collectively with the Union as the representative of all themaintenance and production employees of the respondent excludingclerical and supervisory employees and that the respondent hasthereby interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed by Section 7 of the Act.D. The discharges, discriminations, and lay-offs1.The pressersThe complaint alleged that the respondent discharged FrancesEllington, Thelma Knox, Earley Hurley, and Ruth Harris and causedLimmie Edwards and Minnie Jackson to work fewer days than otheremployees doing similar work because of their activity and member-ship in the Union.The respondent denied that it had discriminatedagainst or discharged any of the above-named employees. It allegedthat these girls were laid off or given less work during the continuanceof the respondent's slow season.1414 InMatter of Tovrea Packing Company, a corporation,andAmalgamated Meat Cuttersand Butcher Workmen of North America, LocalNo.313,12 N. L. R. B. 1063, we said:"The word 'lay-off' as distinguished from 'discharge' usually implies that the employeemay be reemployed at some future date. For our purposes it is immaterial which wordis used to designate the termination of employment.The issue for our determination iswhether or not the respondent discouraged membership in the union, either by dischargingor by laying off the above-named employees.For the sake of the following discussion weshall use the term 'lay-off,' preferred by the respondent."We will proceed in like mannerherein. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDThese six girls worked as pressers.The respondent had approxi-mately 21 pressers in its employ prior to the election.We will dis-cuss first the employment history of each of these girls and theirrelations with the respondent.Frances Ellingtonhad worked for the respondent for approxi-mately 3 years before she was laid off on March 25, 1938. She joinedthe Union when it was organized in September 1937.On the dayof the election, she was asked by Bessie Marshall to and did sign thepetition.At the end of that day, Marshall told her that since shehad signed the petition, she did not have to go to the polls.Never-theless, she voted in the election.She was observed by Thelma Lewiswho advised her not to vote if she was going to vote against theUnion.On the day following the election, Marshall laid her offand informed her that the respondent did not have any work for"voters."She had not worked for the respondent from that day tothe date of hearing.Thelma Knoxwas hired by the respondent in August 1934 andlaid off on March 25, 1938. She had joined the Union in the fall of1937.She participated in the election and was seen by Thelma Lewisand the other girls.She had not been reemployed at the time ofthe hearing.Earley Hurleybegan to work for the respondent in 1929. Shebecame a member of the Union in the fall of 1937. She voted inthe election contrary to the advice given her by Lewis as she cameto the polls. On March 29 she was laid off and had not been rehired atthe time of the hearing.The respondent maintains, in its brief,that she has since been reemployed.Ruth Harrishad worked for the respondent from March 1933untilMarch 29, 1938, when she was laid off. She joined the Unionin the fall of 1937.She heard Lewis state that employees who votedin the election would not have a job with the respondent and that ifthe employees were "for him," they were not to go to the polls.Atthe polling place, Lewis advised her that she was not "supposed to"vote.She has not been employed by the respondent since the dateon which she was laid off.Limmie Edwardshad been employed by the respondent for about3 years before she was laid off on the day after the election.At thepolls she heard Lewis and the other girls say that "if you are forJack, don't go in there."She was reemployed on June 9, 1938.Minnie Jacksonhad worked for the respondent since 1929 priorto the election in which she took part.She joined the Union in thefall of 1937.She was laid off on the day following the election.OnJune 14, 1938, she was called back to work.The respondent contends that these lay-offs were necessitated bythe drop in production after the election.The evidence introduced NEW YORKHANDKERCHIEFMANUFACTURINGCOMPANY 547by the respondent proves that production decreased to a substantialextent following the time of the election.From the productioncharts prepared by the respondent, it appears that the decrease setin sometime between March 12 and March 26, 1938, and became moreacute thereafter.By April 25, production was approximately 50per cent below that of the preceding February.From this low, pro-duction commenced to pick up during the months of May and June.Although the respondent claimed that the decrease was unusuallygreat, a slow-up in production at this time of the year was a usualoccurrence.The employees affirmed the respondent's contention that produc-tion habitually dropped at this time of year.But they maintainedthat in other years the respondent followed a policy of dividing theavailable work among all the girls.Meiselman admitted that theforeladies, who were entrusted with making the lay-offs, were in-structed to divide up the work equally, as best they could.15Hetestified that he desired to maintain the entire organization duringthe slack period.He also admitted that in 'other slow periods the.employees alternated in working.'"Bessie Marshall, the forelady in charge of the pressers, explicitlystated that it was the practice of the respondent to divide the avail-able work among all the girls. She testified as follows :Q.Well, the next week then do you lay the other section off.A. That is the way it goes. Lay off a section this time. andnext time the other girls.Q. You consistently follow that, do you?A. That is it.The Board's attorney then inquired why the pressers whose caseswe are now considering, had not received more work. She replied :A.Well, we was expecting for the work to pick up and becausewe didn't call them back is from changing them around frommangle to mangle it burns up so many sheets and uses so much'The respondent does not follow a policy of seniority in making ]ay-offs.1BMeiselman's testimony in this respect tended to be confusing but does not alter theconclusions that in other years the respondent divided the work.He testified, in part, asfollows :Q.You have heard testimony of some of the girls that when work was slackall the girls would be sent home in the middle of the week, and perhaps were back.the next Monday and that all participated in what work there was?A. It was not done that way.Q. It was not?A. No, they alternated, or sometimes they alternated, and let come In and somestay away, and sometimes they sent them home for a solid week, sometimes for twoweeks.If a girl was sent home she was told to come back maybe In three daysand we have had times when girls have been laid off-we have got girls who werelaid off, folders and pressers that were laid off In December and have not been calledback yet. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDgas, and so much trouble to make out a page for this girl oneday and one the next.Q. So you just left the same girls that were on the jobs staythere.A. That is it.We do not attach any weight to the reason advanced by Marshallto justify the respondent's failure to divide the work at this time.Meiselman admitted that the foreladies were instructed to dividethe work and in previous years the work had been divided despitethe inconveniences suggested above. It is significant, we believe, thatthe respondent has not advanced the argument suggested by Marshallin any of its briefs.The respondent introduced into evidence cards for each of the em-ployees indicating the hours of work 17 and the wages they received-for each 2-week period extending from March 12, 1938, to May 21,1938.Since the girls were paid by the piece the number of hours.that they worked is more significant, for our purposes, than the-wages they received.'8Pressers-Num-her of hoursworkedAveragehoursworkedbi-weeklyPressers-Num-her of hoursworkedAveragehoursworkedbi-weeklyFeb. 6-Mar. 12-Mar. 26-Feb. 6-Mar. 12-Mar. 26-Mar. 12Mar.20May 21Mar. 12Mar. 26May 211.R. Bradford-------755664.212. I.Turuer_________735626.12.V. Fuller__________685673.813.C. Bass___________74 45653.43.S. Lane -_-______-674874.814.A. Lee8164---------4.L. Clinton--------725671.815.M. Mitchell-------60464---------5 .B. Lewis__________815674.316.F. Ellington I______73566.G. Bannister------696473.917.T.Knox___________7363%.........7.Z. Branch---------815673.718.E. Hurley_________7548---------8 . J. Ware-----------285673.919.L.Edwards-------6956---------9 .B.Tatum-------- _755676.920.R. Harris_________75.56---------10 .A. McGill ---------696474.421.51.Jackson_______68^tt64------11 . S. Eckford---------605642.2IThe girls whose names are italicized were allegedly discriminated against.In the first column is listed the number of hours worked by em-ployees for the 2-week period ending March 12, 1938. Productionfor this period was normal.The hours of work for the succeeding17 These cards indicated the number of hours the girls were on the premises and notthe total number of hours actually worked by them. But as the respondent stated in itsbrief, "there never was a time when one girl waited a greater length of time than othergirls, so that in the space of a week, the waiting period would practically be the samefor all girls."we can, therefore,make a comparative study of these cards without makingany.allowance for the time during which the girls were on the premises but not working.1s Some girls might be slower than others.If all were given the same or approximately,same, number of hours of equivalent work,no discrimination would exist even if certaingirls earned more money than others. NEW YORK HANDKERCHIEF MANUFACTURING COMPANY 5492 weeks are contained in the second column.During this period,there was an appreciable drop in production.But it is apparenttherefrom that none of the pressers were laid off. Instead, eachworked a fewer number" of hours.This would be in accordance withthe policy which the respondent followed in other years.The thirdcolumn contains the average number of hours that the pressers workedin each of the bi-weekly periods during the succeeding 8 weeks.These figures indicate that certain pressers worked a greater numberof hours biweekly after March 26, when production took a furtherdrop, than they had for the preceding 2 weeks.On the other hand,the six employees whom we are now -considering received practicallyno work at all.19 Instead of dividing the work as it had fromMarch 12 to March 26, 1938, the respondent gave all the work tocertain girls to the exclusion of others.While the respondent failed to make a division of the availableemployment among the pressers and, as we find below, among theshakers, 'in practically every other department it divided the avail-able employment as it had in former years.This appears from theemployment records which the respondent introduced into evidence.We are convinced from the facts and circumstances of this casethat the respondent has discriminated against Ellington, Hurley,Harris, Jackson, Knox, and Edwards because of their union activity.Despite the respondent's expressed hostility to the Union, these em-ployees continued as members. In the face of the respondent'svigorous efforts to keep employees from voting in the election, theseemployees took part.Almost immediately thereafter their workwas terminated.Although the respondent had been dividing theavailable work during the slack preceding 2 weeks, it refused to makea division of the work thereafter among the pressers and the shakers.This was contrary to the policy it had observed in other years andthe procedure it followed in other departments of the plant afterMarch 26, 1938:No satisfactory reason for this change in policywas advanced.The respondent maintained that towards the latter part of Mayit told the girls who were working to inform their friends to returntowork.20None of these six girls was apprised of this notice or10Harris and Hurley both worked until March 29, 1938, before they were laid off.They were credited with having received 8 and 103/4 hours of work respectively,, betweenMarch 26 and March 29, 1938,20Near the beginning of the hearing, the attorney for the respondent offered to introduceInto evidence copies of notices allegedly sent to certain employees including Ellington andHurley.Ellington and Hurley denied receipt of these notices.Thereupon, the TrialExaminer asked the respondent's attorney to prepare for him a list of those employees, towhom notices were allegedly sent.The Trial Examiner said that he would communicate'with the post office authorities and have them attempt to trace the letters.The re-spondent's attorney promised to give the Trial Examiner such a list on the followingday.Although the Trial Examiner made frequent requests for this list on the succeeding 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDreturned to work as a result of it.We do not consider this a satis-factory offer of reinstatement nor does it alter our determinationthat, the respondent discriminated against these girls.The respondent mentions frequently in its briefs that certain em.-.ployees who were laid off or discharged did not make a diligenteffort to secure other employment and seems to suggest that weshould consider the laxity of these employees in seeking other em-ployment in computing the amount of back pay to be awarded them.We find no merit in this argument. For one thing, the record doesnot establish that the employees have been unduly lax in seekingother employment and, for another, we are not required by the Actin computing back pay to consider the efforts of an employee tosecure other employment after he has been discriminatorily laid offor discharged.21Ruth Harris testified at the hearing that she did not wish to returnto the respondent's employ under the same working conditions.Wewill, accordingly, award her back pay only up to the time of. hearing.The respondent states in its brief that Thelma Knox was told toreport to work on June 1, 1938, when she telephoned to inquire aboutemployment.Knox testified, and her testimony was not contradicted,that she was told when she called that the respondent did not haveany work for her.We accept her testimony as true.The respondent argued that Ellington had been advised to returnto work and through a girl named Jessie Ware informed the re-spondent that she could make more money at the races.Ellingtondenied that she had received notice to return to work or that shehad replied in that manner.Although Ware was still employed bythe respondent at the time of hearing, she was not called as a witness.The Trial Examiner concluded that Ellington was telling the truthand we also credit her testimony.We find that by laying off Ellington, Hurley, Harris, Knox, Jack-son, and Edwards because of their union activity 'and participationin the election the respondent has discouraged membership in a labororganization and has thereby interfered with, restrained, and coercedr.days of the hearing, it was not forthcoming.On the last day of the hearing, the re-spondent's attorney again offered these notices for admission into evidence.The Board'sattorney objected upon the grounds that a proper foundation had not been laid.Therespondent's attorney then offered to withdraw the alleged notices maintaining that therecord was sufficient without these notices. Pursuant to this statement of the respondent'sattorney,the Trial Examiner rejected the notices and had them placed in a rejected file.We see no reason to reverse this ruling or to give any consideration to these allegednotices.21The respondentalso arguesthat the fact that certain employees who were laid offdid not seek other employment indicates that they appreciated that the lay-off was tem-porary.The respondent would have us infer therefrom that the lay-offs were not dis-criminatory.We do not believe that this circumstance,if it existed,would warrant theconclusion soughtby therespondent. NEW YORK HANDKERCHIEF MANUFACTURING COMPANY 551its employees in the exercise of the rights guaranteed in Section 7of the Act.2.The shakersIt was alleged in the complaint that the respondent dischargedMartha Evans and Eddie Lee Washington because of their activityand membership in the Union.This was denied by the respondent.As with the pressers, the respondent maintained that these girls werelaid off because of the seasonal drop in production.Martha Evanshad been employed by the respondent since Jrdy1935.She had joined the Union in the fall of 1937.On March 29,after the election in which she participated, Evans was laid off anddid not work for the respondent from that day to the date of hearing.The respondent stated in its brief that she has since been rehired.Evans was advised by Lewis not to vote in the election since the peti-tion, which she had signed, was equivalent to a "No" vote.Whenshe was laid off, her forelady informed her, "But I told yougirls tostay away from the voting poll."Eddie Lee Washingtonhad worked for the respondent from 1929until she was laid off after the election.She had joined the Unionin the fall of 1937. She voted in the election and was observed byLewis at the polls. She has not worked for the respondent sinceshe was laid off.We have discussed in connection with the pressers the usual prac-ticewhich the respondent followed in laying off employees duringthe slack periods.We concluded that it was customary to dividethe work among all the girls.This conclusion applies with equalforce to theseemployees.The following chart contains the number of hours which the shak-ers worked for the same 12-week period used for the pressers. Itwas made upin the same manner andalso from thewage and hourcards introduced into evidence by the respondent.Shakers-Num.AveragehoursShakers--Num.Averagehoursher of hoursworkedher of hoursworkedworkedbi-weeklyworkedbi-weeklyFeb.26-Mar.12-Feb.26-Feb.26-Mar. 12-Feb. 26-Mar. 12Mar.26May 21Mar.12Mar. 26May 211.P. Hickman-------724874.95.S.Means--------168482.W. Stephens-------695673.66.A. Jacobs__________7344---------3.F. Stewart---------838076.97.M. Evans__________8972_4.C. Johnson---------7361;4448.48.E.Washington-----8380________----------IIt appears that Means worked 91,44 hours after March 26, 1938,Jacobs 97 hours,Evans 16 hours, andWashington 10- hours.As with thepressers, this chart reveals that the respondent dividedthe available work for the 2 weeks before the election whereas there-247383-40-vol. 16-36 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter certain girls received more work than they received previouslywhile Evans and Washington received practically none. .Considering the respondent's hostility to the election in whichEvans and Washington participated and the policy of dividingavailablework which the respondent followed in other years, wefind that the respondent has discriminated against these two girlsand \has thereby discouraged membership in the Union.We alsofind that the respondent has thereby interfered with, restrained, and.coerced its employees in the exercise of the rights guaranteed bySection 7 (a) of the Act.The respondent contends in its brief that Washington was notifiedto return to work but failed to do so.We find that the evidencedoes not support this contention.3.Ada WhiteAda White was discharged on November 5, 1937, allegedly as partof an efficiency plan.She had worked for the respondent intermit-tently from 1924.She had joined the Union in September 1937.In March 1937, after Meiselman had reduced the wages of theemployees,White, together with several other employees, visitedMeiselman to request a restoration of this wage-cut.White spokefor the girls, stating their contentions.After some discussion,Meiselman said that he would restore the cut after a week or two.The following day, the girls engaged in a short stoppage of work inprotest against his failure to make an immediate restoration.Meiselman quickly appeared on the scene and walked from table totable asking the girls what they wanted.White acted as spokesmanfor her table.Meiselman promised to restore the wage-cut for mostof the employees but the girls refused to return to work unless herestored the wage-cut for all the employees.Meiselman then calledthe police who tried to induce the girls' return to work.Duringthe ensuing melee, Meiselman engaged in an argument with Whiteand accused her of turning off the power which led to the stoppageof work.Meiselman told the officers to put White out of the plant,which they proceeded to do.The other girls objected, stating thatifWhite had to go, they would all leave.Meiselman thereuponagreed to permit White to remain.Meiselman contended that White had been discharged because shewas a slow, although a good worker.He testified, "We had beendiscussing a new plan-I didn't know that she was going to bedischarged, but when I got back from New York or New JerseyI had seen how efficiently some of the plants had been-individualgirls had been producing this same type of work, and when I gotback I had in mind to put our plant on the same basis as the Eastern NEW YORK HANDKERCHIEF MANUFACTURING COMPANY 553plants.I had discussed two or three girls with the forelady andnothing definite was done on it at that particular time.Then oneday I found out that we were ready to go ahead with the plan, andthe way I found out about it is when the girl came for her pay."In order to demonstrate that White was a slow worker, Meiselmanintroduced into evidence the amount of her earnings and hours foreach 2-week period from August 1 to November 6, 1937.He alsointroduced into evidence the corresponding earnings and hours ofthree other girls doing the same work as Ada White. Since thegirls were paid by the piece it is possible to compute their per-hourrate of earnings.Ada White maintained the following per-hourrate for each 2-week period.For the 2-week period endingAugust11111111111ittti1111111111<t<111<i116September11October11November14, 1937----------------- 21 cents28, 1937----------------- 23"11, 1937----------------- 2529, 1937----------------- 209, 1937----------------- 2223, 1937----------------- 216, 1937----------------- 20For the same periods of time, the other girls, Billingsley, Lee, andHolden,averaged from 27 to 32 cents per hour.This evidence, how-ever,is not conclusive since there were approximately 33 other girlswho did the same work as these girls.We do not have in the recordany evidence of the earnings and hours of the other girls for theperiod fromAugust1 to November 6, 1937.We do have such evi-dence, however, for the period from February 26 through May 21,1938.This evidence is contained in the following table :Average hourly earningsAverage hourly earningsFeb. 26-12MMar.12-M26Averagean 26Feb. 26-12MMar.12-M`AverageMar.26-ar.ar.May 21ar.ar.26May 211. I. Johnson-_____-__25.321.722.718.F.Adams ---------23.6_________---------2. J. Yarbro_____-_30.727.627.119.L. Lightfoot-------21.625.121.13.A. Billingsley-----24.921.020.520. S. McCarter -------15.817.017.44.C. Daniel_________29.928.227.921.N. Nesbit_________16.116.1_5.L. Lee29.024.525.822.B. Banks________-_32.830.7. 56.W.Thomas-------30.925.726.823.G.Wiley ----------28.927.726.67.A. Wilson_________24.120.918.324.V. Bibbs__________15.017.418.08.J. Davis -----------31.930.430.425.M.Meyers --------23.925.825.69.A. Lavender-_____21.724.821.526.R. Ross___________26.827.521.410.M. Griffin _________33.430.627.827.V.Jackson --------35.040.032.611.G. Caire28.831.030.428.M. Mitchell -------28.026.131.112.C. Carpenter-_____31.528.325.229. 1. Lightfoot_______33.737.135.513.E. Hale___________19.921.220.830.H.Havard--------30.3---------14.P.Bundy ---------17.418.517.431.M.Woods ---------21.91.5____15.B. Travis_________16.621.8_32.E. McClinton20.321.825.316.N.Jones__________23.727.22.833. J. Holden_________26.220.625.617.D. January--------23.626.128.2This chart indicates that many girls doing the same work as AdaWhite averaged less per hour during this period than she did at the 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime when she was discharged as a slow worker in connection withan alleged efficiency plan.It is true that production was not at thesame peak during this latter period.However, for the 2-weekperiod from February 26 to March 12 production was nearly com-parable to the period preceding White's discharge.For the periodendingMarch 12, 1938, the respondent produced 112,147 dozenhandkerchiefs and paid salaries amounting to $6,324.32.For theperiod ending October 9, 1937, the respondent manufactured 115,796dozen and paid $7,060.82 in salaries; for the period ending October23, 1.937, 119,796 dozen and $7,397.44 in salaries ; to November 6,1937, 118,958 dozen and $7,133.32 in salaries.At least 17 girls during the comparable period from February 26toMarch 12 were as slow if not slower than Ada White. The namesof 14 of these girls appeared on the respondent's pay roll for theperiod from November 22 to December 4, 1937. It is reasonable toconclude therefrom that these girls were employed on November 5,1937, when White was discharged.November was a normal produc-tion month and not many, if any, changes in employment were likelyto occur.From all the facts in this case, we conclude that White was dis-criminatorily discharged.We do not find any merit in the respon-dent's contention that AdaWhite was discharged as part of an.efficiency plan.For one thing, the record establishes that White wasno slower than many other girls who were not discharged at that.time.It is not likely that an efficiency plan would result in the dis-charge of only one employee, particularly since White admittedlywas a good worker and had been employed by the respondent formany years.Meiselman's description of the manner in which theefficiency plan took effect is not plausible.Although he was activelyin charge of production, lie testified that he did not realize that thisefficiencyplan,which he had imported from New York, was inoperation until after he had learned that White had been discharged.-White was an active worker on behalf of the other employees in-trying to secure a restoration of a wage-cut.We find that these-activities were the real reason for her discharge.Since the respond-ent dischargedWhite because she had engaged in activities de-signed to further the right of employees to self-organization andcollective bargaining, we find that the respondent has interfered'with, restrained, and coerced its employees in the exercise of the.rights guaranteed by Section 7 of the Act.Section 2 (5) of the Act defines the term "labor organization" as,meaning "any organization of any kind, or any agency or any em-ployee representation- committee or plan in which employees partici-.pate and which exists for the purpose, in whole or in part, of dealing: NEW YORK HANDKERCHIEF MANUFACTURING COMPANY 555-Nvith employers concerning grievances, labor disputes, wages, rates,of pay, hours of employment, or conditions of work." In view of thefact that White was a leading member of a committee chosen by theemployees for the purpose of dealing with the respondent concerningtheir rates of pay, we conclude that she was acting on behalf of alabor organization.We find, therefore, that the respondent, by dis-criminating against Ada White with regard to the hire and tenureof her employment has thereby discouraged membership in a labororganization 22 and has thereby interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed bySection 7 of the Act.4.Madge BramblettMadge Bramblett was discharged on June 28, 1938, allegedly forinsubordination.She had worked for the respondent since 1933,intermittently, and had joined the Union when it was organized atthe respondent's plant in the fall of 1937. In December 1937 afterMeiselman had made the speech hereinbefore described, he informedBramblett that he was surprised that she had joined the Union.Headded, "Well, I won't give you girls Union wages.Before I wouldgive you girls Union wages I would close my factory." Sometimethereafter,Meiselman said to Bramblett, "If this Union takes thisplace over, don't you know you will have different bosses, you willhave a different forelady, and you don't want those conditions."On another occasion, he said, "Before I will let this. place be union-ized, I will fire all these colored girls and put white girls in."Bramblett voted in the election.About 3 days thereafter, shealleged,Meiselman said to her, "Madge, after all I have talked toyou to change your mind about voting for the Union, you went aheadright on and voted the Union."He averred that he knew how shehad voted, because he had instructed three girls to vote for him.Although these statements were, for the most part, denied byMeiselman, we find that they were made.We have in mind his ac-tivity in connection with the election, his hostility to the Union, andhis untrustworthiness as a witness.On the morning of her discharge, Bramblett observed Meiselmanand a forelady asking Catherine Moore, an employee, to sign a re-lease incident to a discharge from employment. Since she waschairman of the union committee concerned with these matters,Bramblett intervened.This occurred shortly before 8:00 o'clockin the morning.Meiselman immediately instructed Bramblett toreturn to her machine. She refused, stating that she would leave22 Cf.Matterof Tovrea Packing Company,a corporationandAmalgamated Meat Cuttersand Butcher Workmen of North America,Local No. 313,12 N. L. R. B. 1063. 556DECISIONSOF NATIONALLABOR RELATIONS BOARDwhen the 8: 00 o'clock bell rang. She remained a few minutesthereafter and then returned to her machine.During the day,Meiselman asked Bramblett to give him a piece of paper which hethought was a note that she was passing. Bramblett refused tocomply with this request.At the end of the working day, Meiselman called Bramblett intohis office and informed her that she was being discharged for insub-ordination.He admitted to her that she was a good worker butsaid that she had refused to cooperate.Bramblett had several other encounters with Meisehnan.Shortlybefore her discharge, she had engaged in an argument with himabout her presence at the head of the steps where she was waitingfor some friends.About a month before she was discharged, shehad been accused of cutting the belt of her machine to make it gofaster.Despite these circumstances, we are convinced that her membershipand activity in the Union were the real reasons for her discharge.On many occasions before her discharge, Meiselman had berated herfor her membership in the Union. She, nevertheless, retained hermembership and acted as chairman of an important union commit-tee.She participated in the election, much to Meiselman's annoy-ance.In view of these circumstances, we find that the respondentdischarged Bramblett for union activity, and has thereby discouragedmembership in the Union.We also find that the respondent has.thereby interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed by Section 7 of the Act.5.Alberta McClainAlbertaMcClain had worked for the respondent for some timein 1923 and 1924 and again for 10 months prior to her dischargeon May 4, 1938.She was a{ member of the Union and had votedin the election.She was allegedly discharged because she was a-substandard worker.Meiselman testified that he had discussed with a forelady thenecessity of discharging certain substandard workers in anticipationof the imminent Wage and Hour Act. From the production recordsintroduced into evidence, it appears that McClain averaged no betterthan 12 or 13 cents per hour while most of the girls with whom sheworked averaged from 20 to 32 cents per hour. In view of thesefacts, we find that McClain was not discharged for union activity.6.JessieAndersonJessie Anderson began to work for the respondent on August 19,1935.She was discharged for insubordination on June 16, 1938.She, too, was a member of the Union and had voted in the election. NEW YORK HANDKERCHIEF MANUFACTURING COMPANY 557Her sister had testified for the Union in the hearing in connectionwith the investigation and determination of representatives.There-after, on several occasions, Meiselman had berated her for the testi-mony her sister had given.On the day she was discharged, Meiselman noticed that she letthe hemmer of her machine down improperly.He testified that hereprimanded her, stating that she should have "better sense." Sheresponded, "If I have no sense, then you are a God damned fool."In her version of the story, Meiselman said, "Don't let the hemmerdown so fast, so hard.How would you like for me to crack your-head like you crack that hemmer down?" She replied, "Here is myhead; you crack it."He then said, "Shut up, you damn fool, andgo back to work."Anderson was asked if she had called Meiselman a "God damnfool" and answered, "No, I don't remember that." In view of hertestimony, we conclude that she was not discharged because of heractivity in the Union.7.James LeeJames Lee was employed by the respondent as a porter, checker,and receiving clerk.He was hired on August 6, 1935. Lee joinedthe Union in the fall of 1937, refused to sign the petition which wascirculated on the morning of the election, and voted in the election.He was laid off on the following Tuesday.The respondent contends that Lee was laid off because he had re-fused to work on the truck during the slack period.Obie Powers,another employee, was willing to do this work. Lee denied thathe had refused to go out on the truck.Meiselman gave the follow-ing account of his conversation with Lee relative to his refusal towork on the truck :Q.What did you say to him and what did he say to you?A. (MEIsELMAN.) I said, "Lee, I have nothing for you ifyou can't go out on the truck.You will have to go out on thetruck or I haven't got any job for you."He said, "Well, okay,but I wouldn't want to do that too much, can't you let me comein and do the same thing ?" I explained that I could not doit and would not do it. I said, "We haven't got enough workto just keep you in here sweeping and things like that."Hesays, "You can do as you want."From this testimony we conclude that Lee did not refuse to goon the truck.Although Lee appears to have objected to this changein job, when he was told that he would either have to go out on thetruck or lose his job, he said,inter alia,"okay."In view of this tes-timony, the respondent's hostility to persons who took part in the 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection, and Meiselman's anti-union bias, we conclude that the re-spondent discharged Lee because of his union activity and hasthereby discouraged membership in the Union.We also find thatthe respondent has thereby interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed by Section 7of the Act.After his lay-off, Lee applied for and obtained it position withtheWorks Progress Administration.This job paid him $55 permonth whereas he had earned only $11 to $12 a week while workingfor the respondent.During the hearing, he said that he did notwish to be reinstated under the same conditions.When he was-asked under what conditions he would want his job back, he said,"Well, for more money and treated better."We will award Leeback pay only up to the time he secured his job with the WorksProgress Administration.8.Louise HeardHeard had worked for the company intermittently since 1917.She joined the Union in the fall of 1937. On April 8, 1938, shewas sent home and told to report in a week.At the end of the.week,she called the respondent, spoke to someone in the office, and advisedthat person that she was sick and could not come to work until thefollowingMonday.On the following Monday she was still sickand did not report to work.She returned for work on June 6,1938.Meiselman spoke to her and then referred her to a forelady.The forelady noted her telephone number and advised her that shewould be called when work was available. She has not been calledsince that day.We do not find that the respondent has discriminated againstHeard because of her activity or membership in the Union.9.Fanny Echols, Loviei Lee, Anna Billingsley, Christine Bonhart,Rosetta Devow, Amanda Walker, Bessie Rollins, Catherine Moore,Anna Walker, and Mary SherronThese girls were all members of the Union and voted in the elec-tion.The complaint alleged that they did not receive as manyhours of work after the election as other employees in similar ca-pacities because of their membership and activity in the Union.From the wage and hour records of these and other employees whichthe respondent introduced into evidence, it does not appear that therespondent has discriminated against these girls.We therefore findthat the respondent has not discriminated against these employeesbecause of their union activity. NEW YORK HANDKERCHIEF MANUFACTURINGCOMPANY 55910. Ilda JohnsonAlthough the complaint charged that the respondent had dis-criminated against this employee, no proof was introduced in herbehalf.We will dismiss the allegations of the complaint with re-spect to this employee.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we will order that it cease and desist therefrom and thatit take certain affirmative action which will effectuate the policiesof the Act.We have found that the respondent has refused and continues torefuse to bargain collectively with the Union as the duly certifiedrepresentative of its employees with respect to wages, rates of pay,hours of employment, and other conditions of employment.Weshall order the respondent to bargain collectively with the Union,upon request.We have found that Frances Ellington, Thelma Knox, EarleyHurley, Martha Evans, Eddie Lee Washington, James Lee and RuthHarris were discriminatorily laid off. Accordingly, we shall orderthe respondent to offer them reinstatement without any prejudiceto their rights and privileges as employees.We shall further orderthe respondent to make Frances Ellington, Thelma Knox, EarleyHurley, Martha Evans, and Eddie Lee Washington whole for anyloss of pay they may have suffered by reason of their lay-off by pay-ment to each of them of a sum equal to the amount which she nor-mally would have earned as wages from the date of her lay-off to thedate of the offer of reinstatement, less her net earnings 23 during saidx+By "net earnings"Ismeant earnings less expenses, such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill workers Union, Local2590,8N.L.R.B.440.Moniesreceived for work performed upon Federal,State, county,municipal,or other work-reliefprojects are not considered as earnings, but, as provided below in the Order,shall bededucted from the sum due the employee,and the amount thereof shall be paid overto the appropriate fiscal agency of the Federal,State,county, municipal,or other govern-ment or governments which supplied the funds for said work-relief projects. 560DECISIONS OF NATIONAL LABOR. RELATIONS BOARDperiod.24For the reasons above stated,25 we will order back pay forJames Lee only up to the date on which he began work for theWorks Progress Administration less his net earnings during thatperiod and for Ruth Harris only up to the date of the hearing,less her net earnings during that period.We have found that the respondent discriminatorily caused LimmieEdwards and Minnie Jackson to work fewer hours than other em-ployees performing the same work.We shall order the respondenttomake Limmie Edwards and Minnie Jackson whole for any lossof pay they may have suffered by reason of the discrimination inregard to terms or conditions of employment by payment to eachof them of. a sum equal to the amount which she normally wouldhave earned as wages from the date of the commencement of thediscrimination against her to the date of its termination, less her netearnings during said period.We have found that Ada White and Madge Bramblett were dis-criminatorily discharged.Accordingly, we shall order the respond-ent to offer them reinstatment without prejudice to their rights andprivileges as employees.We shall further order the respondenttomake Ada White and Madge Bramblett whole for any loss ofpay they may have suffered by reason of their discharge by paymentto each of them of a sum equal to the amount which she normallywould have earned as wages from the date of her discharge to thedate of the offer of reinstatement, less her net earnings during saidperiod.Upon the foregoing findings of fact and upon the entire recordin the case, the Board makes the following :CONCLUSIONS OF LAW1.International Ladies GarmentWorkers Union, Local No. 76,isa labor organization, within the meaning of Section 2 (5) ofthe Act.2.By refusing to bargain collectively with International LadiesGarment Workers Union, Local No. 76, as the exclusive representativeof the production and maintenance employees of the respondentexcluding clerical and supervisory employees, the respondent has24The respondent has alleged in its brief that several of the employees,who we havefound were discriminatorily laid off, were offered and accepted reinstatement to theirformer positions.As to those employees who may have been offered reinstatement sincethe hearing, the period or periods during which they are entitled to back pay shall notextend beyond the dates of any such offers of reinstatement,provided that such rein-statement was offered unconditionally and without prejudice to their rights or privilegesas employees.Cf.Matterof Phillips Granite CompanyandGranite Cutter's InternationalAssociation of America and the Quarry Workers' International Union of NorthAmerica,Affiliated with the American Federation of Labor,11 N. L. B. B. 910.25 See Section III,supra. NEW YORK HANDKERCHIEF MANUFACTURING COMPANY 561engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (5) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment or terms or conditions of employment of Frances Ellington,Thelma Knox, Earley Hurley, Martha Evans, Eddie Lee Washington,James Lee, Ruth Harris, Limmie Edwards, Minnie Jackson, AdaWhite, and Madge Bramblett, thereby discouraging membership inIt labor organization, the respondent has engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (3) ofthe Act.4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.6.The respondent has not discriminated in regard to the hire andtenure of employment or terms or conditions of employment of JessieAnderson, Alberta McClain, Louise Heard, Fanny Echols, Loviei Lee,Anna Billingsley, Christine Bonhart, Rosetta Devow, AmandaWalker, BessieRollins,Catherine Moore, Anna Walker, Mary Sher-Ton, and Ilda Johnson, within the meaning of Section 8 (3) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, New York Handkerchief Company, Chicago, Illinois, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with International LadiesGarment Workers Union, Local No. 76, as the exclusive representa-tive of the production and maintenance employees, excluding clericaland supervisory employees, at its Chicago, Illinois, plant;(b)Discouraging membership in International Ladies GarmentWorkers Union, Local No. 76, or any other labor organization of itsemployees, by discharging, laying off, or refusing to reinstate anyof its employees because of membership or activity in connection withany such labor organization;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectively 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrough representatives of their own choosing and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with the InternationalLadiesGarmentWorkers Union, Local No. 76, as the exclusiverepresentative of the production and maintenance employees, exclud-ing clerical and supervisory employees, at its Chicago, Illinois, plant,with respect to rates of pay, wages, hours of employment, and otherconditions of employment;(b)Offer to Frances Ellington, Thelma Knox, Earley Hurley,Martha Evans, Eddie Lee Washington, Ada White, and MadgeBramblett immediate and full reinstatement to their former posi-tions without prejudice to their seniority and other rights or privi-leges previously enjoyed by them;(c)Make whole Frances Ellington, Thelma Knox, Earley Hurley,Martha Evans, Eddie Lee Washington, Ada White, and MadgeBramblett for any loss of pay they have suffered by reason of theirlay-off, by payment to each of them of a sum of money equal to thatwhich she normally would have earned as wages during the periodfrom the date of her lay-off to the date of the offer of reinstatement,less .her net earnings during said period, provided, however, that therespondent shall deduct from the amount otherwise due each of thesaid employees, monies received by said employees during said periodfor work performed upon Federal, State, county, municipal, or otherwork-relief projects; and pay over the amounts so deducted to theappropriate fiscal agency of the Federal, State, county, municipal,or other government or governments which supplied the funds forsaid work-relief projects;(d)Make whole Limmie Edwards and Minnie Jackson for anyloss of pay they have suffered by reason of the discrimination againstthem in regard to their terms or conditions of employment, by pay-ment to each of them of a sum of money equal to that which shenormally would have earned as wages during the period. from thedate of the beginning of the discrimination against her until itstermination, less her net earnings during said period;(e)Make whole James Lee for any loss of pay he has suffered byreason of his lay-off, by payment to him of a sum of money equal tothat which he normally would have earned as wages during theperiod from the date of his lay-off to the date on which he receivedemployment with the Works Progress Administration, less his netearnings during said period; NEW YORK HANDKERCHIEF MANUFACTURING COMPANY 563(f)Make whole Ruth Harris for any loss of pay she has sufferedby reason of her lay-off, by payment to her of a sum of money equalto that which she normally would have earned as wages during theperiod from the date of her lay-off to the date of the beginning ofthe hearing, less her net earnings during said period;(g)Post immediately and keep posted in conspicuous placesthroughout its plant at Chicago, Illinois, notices stating that theNew York Handkerchief Company will cease and desist in the man-ner set forth in 1 (a), (b), and (c) and that it will take the affirm-ative action set forth in 2 (a), (b), (c), (d), (e), and (f) of thisand maintain such notices fora period of sixty (60) consecutivedays from the date of posting;(h)Notify the Regional Director for the Thirteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply therewith.AND ITIS FURTHER ORDEREDthat the complaint, in so far as italleges that the respondent has discriminated in regard to the hireand tenure of employment or terms or conditions of employment ofJessieAnderson, Alberta McClain, Louise Heard, Fanny Echols,Loviei Lee, Anna Billingsley, Christine Bonhart, Rosetta Devow,Amanda Walker,BessieRollins, CatherineMoore,Anna Walker,Mary Sherron, and Ilda Johnson, within the meaning of Section 8(3) of the Act, be, and it hereby is, dismissed.